 



EXHIBIT 10.132
AMENDMENT NO. 1
TO THE
NACCO MATERIALS HANDLING GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
(AS AMENDED AND RESTATED AS OF JANUARY 1, 2006)
     NACCO Materials Handling Group, Inc. (the “Company”), hereby adopts this
Amendment No. 1 to the NACCO Materials Handling Group, Inc. Long-Term Incentive
Compensation Plan (As Amended and Restated as of January 1, 2006) (the “Plan”),
effective as of the dates indicated herein. Words and phrases used herein with
initial capital letters that are defined in the Plan are used herein as so
defined.
Section 1
     Effective as of January 1, 2005, Section 9(c) of the Plan is hereby amended
in its entirety to read as follows:
“(c) Deferral Option. A Participant who is a citizen or resident of the United
States may make an irrevocable election to defer receipt of 100% of an Award
granted to him for a particular Award Term. A separate deferral election may be
made with respect to each Award granted under the Plan. Such a deferral election
must be made, in writing, on a form approved by the Committee and (i) will not
be valid unless the election is made at least 12 months prior to the Maturity
Date of the Award and (ii) will not be given effect until at least 12 months
after the date on which such election is made. If a valid and timely deferral
election is made with respect to an Award, the payment of such Award will
automatically be deferred until the 10th anniversary of the Grant Date of such
Award. Awards that are deferred until the 10th anniversary of the Grant Date for
Participants who are employed on such date shall be paid as soon as practicable
thereafter in the form of a single, lump-sum payment and shall be based on the
Book Value as of the Quarter Date coincident with or immediately preceding such
date. Notwithstanding the foregoing, a Participant who has made a valid deferral
election under this Subsection (c) and who dies or incurs a Termination of
Employment due to Disability prior to the 10th anniversary of the Grant Date
shall receive payment for all such deferred Awards as soon as practicable
following the date of such death or Termination of Employment due to Disability,
based on the Book Value as of the Quarter Date coincident with or immediately
preceding such date. The following rules shall apply to a Participant who has
made a valid deferral election under this Subsection (c) and who incurs a
Termination of Employment for reasons other than death or Disability (including
Retirement) prior to the 10th anniversary of the Grant Date. Such a Participant
may not receive payment for such deferred Awards until the 10th anniversary of
the Grant Date. The value of the Awards shall be equal to the sum of (1) the
Book Value as of the Quarter Date coincident with or immediately preceding the
date of Termination of Employment, plus (2) interest on such amount, credited at
the end of each calendar month, equal to the “10-Year U.S. Treasury Yield” rate
plus 2%. For purposes hereof, the 10-Year U.S. Treasury Yield shall be the
10 year yield on U.S. Treasury issues as listed in the Bond Market Data Bank for
the last day of the preceding calendar quarter as printed in the Wall Street
Journal (or as published on the Website for the Wall Street

1



--------------------------------------------------------------------------------



 



Journal). In the event that a yield is not listed for a maturity exactly
10 years from the calendar quarter end, the next preceding chronological
treasury bond issue yield shall be used.”
Section 2
     Effective as of January 1, 2005, Section 9(d) of the Plan is hereby deleted
in its entirety.
Section 3
     Effective as of January 1, 2005, Section 11(h) of the Plan is hereby
amended by adding the following new clause (v) to the end thereof, to read as
follows:
“(v) Key Employees. Notwithstanding any provision of the Plan to the contrary,
distributions to Key Employees made on account of a Termination of Employment
for reasons other than Disability may not be made before the date that is six
months after such Termination of Employment (or, if earlier, the date of death).
Any amount that is otherwise payable to the Key Employee during the 6-month
period following his Termination of Employment shall be accumulated and paid in
a lump sum make-up payment as soon as practicable following the end of such
6-month period.”
     EXECUTED this 6th day of December, 2006.

            NACCO MATERIALS HANDLING GROUP, INC.
      By:   /s/ Charles Bittenbender         Title: Assistant Secretary         
   

2